Electronically Filed
                                                              Supreme Court
                                                              SCWC-30025
                                                              03-AUG-2011
                                                              03:24 PM



                              NO. SCWC-30025

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             DEAN YOUNG, Petitioner/Plaintiff-Appellant

                                    vs.

              DAN DUDDEN, Respondent/Defendant-Appellee


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                    (CIV. CASE NO. 1RC08-1-9942)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Acoba, J., for the court1)

           The Application for Writ of Certiorari filed on

June 23, 2011 by Petitioner/Plaintiff-Appellant Dean Young is

hereby rejected.

           DATED:    Honolulu, Hawai#i, August 3, 2011.

                                     FOR THE COURT:

                                     /s/ Simeon R. Acoba, Jr.

                                     Associate Justice

Dean Young, petitioner/
plaintiff-appellant
pro se, on the application.



      1
            Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, JJ.,
and Circuit Judge To#oto#o in place of McKenna, J., recused.